Bell, J.
The present ease is distinguished from Peeples v. Louisville & Nashville R. Co., 37 Ga. App. 87 (139 S. E. 85), in that it appears from the instant petition that the decedent did exercise some care for his own safety; and under the facts alleged it can not be held as a matter of law that he was guilty of such negligence as to bar a recovery for his homicide. Under the rulings in Southern Railway Co. v. Slaton, 41 Ga. App. 759 (3) (154 S. E. 718), and the authorities there cited, the petition set forth a cause of action, and the court properly overruled the general demurrer. See also Clements v. Central of Georgia Ry. Co., *22041 Ga. App. 310 (152 S. E. 849) ; Hadaway v. Southern Ry. Co., 41 Ga. App. 669 (154 S. E. 296) ; Foster v. Southern Ry. Co., 42 Ga. App. 830 (157 S. E. 371).
Decided October 17, 1931.
Cleveland, Goodrich & Cleveland, Mundy <& Wright, for plaintiff in error.
O. J. Coogler, Hewlett & Dennis, contra.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.